Title: From George Washington to Moses Hazen, 31 December 1782
From: Washington, George
To: Hazen, Moses


                        
                            Sir
                            Head Quarters Decr 31st 1782
                        
                        I have received your Letter of the 26th. The matter respecting Capt. Duncan may remain as at present, until
                            further directions. I am Sir Your Most Obed. &c.

                        
                            P.S. All Deserters who come to your Cantonment are to be sent to Head Quarters—they may draw
                                provisions sufficient to bring them there.
                        

                    